Citation Nr: 0912848	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-40 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from February 24, 2006?

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1951 to July 1953, 
and served in combat during the Korean War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  In August 2005, the RO denied the 
Veteran's claim for a total disability evaluation based on 
individual unemployability due to service connected disorders 
and, in April 2007, the RO granted service connection and a 
noncompensable rating for post traumatic stress disorder, 
effective from February 24, 2006, from which he appealed.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

In February 2006 and December 2008, the Veteran testified 
during personal hearings at the RO.  Transcripts of both 
hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Since February 24, 2006, the Veteran's post traumatic 
stress disorder has been manifested by mild occupational and 
social impairment. 

2.  The Veteran's post traumatic stress disorder has not been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

3.  The Veteran's service-connected disabilities are a right 
hand wound with ulnar nerve damage and limitation of motion 
of the middle, ring, and little fingers, rated 40 percent 
disabling from March 30, 2001; residuals of a bullet wound to 
the left thigh, rated as 30 percent disabling from March 30, 
2001; post traumatic stress disorder, rated as 10 percent 
disabling from February 24, 2006; and a scalp scar and 
bilateral defective hearing, rated as noncompensable.  His 
combined evaluation is 60 percent from March 30, 2001.

3.  The Veteran's service-connected disabilities alone do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSIONS OF LAW

1.  Since February 24, 2006, but no earlier, the schedular 
criteria for a 10 percent rating for post traumatic stress 
disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met regarding the Veteran's 
claim for a compensable rating for post traumatic stress 
disorder.  The decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  

As to the claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders, the Veteran was provided notice as to 
how effective dates are determined in November 2004 and March 
2006 correspondence.  The claim was readjudicated in January 
2009.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Given that the 
Veteran testified during two personal hearings at the RO, 
regarding the effect of his service-connected disabilities on 
his ability to work, the Board finds that there is no need to 
further discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate during two personal hearings at the RO.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions and oral 
testimony, service treatment and personnel records, and VA 
medical records and examination reports, dated from 2001 to 
2007.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A. Compensable Rating for post traumatic stress disorder

The present appeal involves the Veteran's claim that the 
severity of his service-connected post traumatic stress 
disorder warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the history of a disability is even more important 
where, as here, the Veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson v. West.  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The April 2007 rating decision granted service connection and 
a noncompensable rating for post traumatic stress disorder.  
During his December 2008 personal hearing at the RO, the 
Veteran said that stress caused his early retirement (see 
hearing transcript at page 10).  He stated that he had been 
unemployed since he retired, although he sought work, because 
he was less tolerant in reacting to business situations and 
overreacted to stress (Id. at 3).

The Veteran's post traumatic stress disorder is evaluated as 
noncompensable, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under Diagnostic Code 9411, ratings from 
noncompensable to 100 percent may be assigned.  A 
noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  Id.

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id. 

Diagnostic Code 9411 provides that a 30 percent rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 51 to 60 indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
global assessment of functioning score of 61 to 70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on global assessment of 
functioning scores.  See 38 C.F.R. § 4.130.  Rather, global 
assessment of functioning scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

The Veteran contends that he is entitled to a compensable 
rating for his service-connected post traumatic stress 
disorder.  After careful consideration of all the evidence of 
record, the Board concludes that a 10 percent rating is 
warranted from February 24, 2006, and no earlier, but a 
higher 30 percent rating is not in order, for his post 
traumatic stress disorder.

VA outpatient records, dated from October 2005 to September 
2006, indicate that the Veteran was initially screened for 
post traumatic stress disorder in October 2005, when results 
were negative.  However, in February 2006, his treating 
clinic physician indicated that the Veteran said he was 
advised to apply for service connection for post traumatic 
stress disorder.  It was noted that the Veteran sounded 
somewhat rambling and that his concern was that in his past 
occupations he had trouble during stressful situations and 
this actually led to a forced early retirement.  He was 
referred to the post traumatic stress disorder clinic for 
evaluation.

A March 8, 2006 VA Mental Hygiene Clinic record prepared by a 
psychology intern includes a diagnosis of post traumatic 
stress disorder and a global assessment of functioning score 
of 65.  It was noted that the Veteran exhibited many symptoms 
of post traumatic stress disorder, including combat-related 
thoughts, being easily startled, depressive symtoms, 
avoidance, and sleep difficulty.  However, clinical entries 
dated in March and May 2006 by a VA psychiatrist, indicate 
that the criteria for a diagnosis of post traumatic stress 
disorder were not met and, in March, the Veteran's 
psychiatrist commented that he did not appear to be 
particularly impaired by his symptoms.

Specifically, the March 20, 2006 VA Mental Hygiene Clinic 
entry indicates that a psychiatrist examined the Veteran who 
gave a history of sleep difficulty, nightmares and night-
sweats after he was discharged.  His symtoms abated somewhat 
and he reported unwanted and distressing combat-related 
thoughts up to once a month.  He still had combat-related 
nightmares up to four times a year and avoided talking about 
his combat experiences and avoided the news.  He denied any 
loss of memory of the trauma or a sense of numbness.  He had 
some lack of interest in prior activities that was more 
recent and that the examiner said did not seem to reflect 
post traumatic stress disorder.  He denied an exaggerated 
startle response, but had a sense of hypervigilance.  His 
concentration was intact and he struggled with an internal 
experience of what he felt was excessive irritability.  He 
reported decline in social activities and frequently felt 
anxious.  He married his wife while in service and they had 
three adult children and ten grandchildren.  

Objectively, the Veteran was well dressed, very fit, and 
appeared younger than his stated age.  He was pleasant and 
his cooperativeness was mildly limited by over-inclusive 
answers.  His speech was normal and his mood "medium for 
me".  He had particular difficulty describing his feelings.  
His affect was euthymic and there was no evidence of a formal 
thought disorder.  Insight and judgment were intact.  The 
assessment was that the Veteran had some residual symtoms 
consistent with post-traumatic stress syndrome, but did not 
meet the criteria for depression or other anxiety disorder.  
The examiner said that the Veteran did not appear 
particularly impaired by his symtoms, medication was not 
advised at that time, and he was to start individual therapy 
the next week.

According to a March 31, 2006 VA Mental Hygiene Clinic  
record, the Veteran gave a history of early retirement due to 
increased anxiety.

The May 2006 VA Mental Hygiene Clinic records include a 
diagnosis of chronic post traumatic stress disorder and 
indicate that the Veteran had a limited range of affect and 
difficulty discussing his feelings.

When examined by his VA Mental Hygiene Clinic psychiatrist on 
May 1, 2006, it was noted that the Veteran had residual 
symtoms of post traumatic stress disorder consistent with 
post traumatic stress syndrome but did not meet the criteria 
for depression or other anxiety disorder at the time.  The 
psychiatrist again commented that the appellant did not 
appear particularly impaired by his symptoms, and medication 
was not prescribed.

When seen by the VA Mental Hygiene Clinic psychiatrist on May 
18, 2006, it was noted that the Veteran might benefit from 
taking prescribed medication.  He denied short-lived episodes 
of anxiety caused by predictable stressors and (had) more an 
unpredictable sustained experience of anxiety.  Objectively, 
findings described were similar to those exhibited when 
previously seen.  The assessment was that the Veteran had 
some residual symtoms of post traumatic stress disorder 
consistent with post traumatic stress syndrome.  According to 
the psychiatrist, the Veteran's ongoing experience of anxiety 
may be characterlogically driven and best classified as an 
anxiety disorder, not otherwise specified.  Medication 
treatment was discussed with the Veteran.  

In May 2006, the Veteran underwent VA examination.  According 
to the examination report, the Veteran earned a Purple Heart 
and Bronze Star in service and said that he earned a masters 
degree in business from The Wharton School of Business after 
service.  He described some limited re-experiencing of combat 
related experiences and infrequent thoughts of combat.  He 
had infrequent nightmares about combat and avoided thinking 
about combat and activities that reminded him of that 
experience.  He denied significant difficulties with 
irritability but had some increased difficulties with 
concentration in the past few years.  He denied 
hypervigilance and had a mild exaggerated startle response.  
The examiner noted that the Veteran had difficulty describing 
his symtoms that, if present, were in the mild range of 
severity and relatively infrequent.  

Further, the Veteran had concerns over feelings of anxiety 
typically caused by family related concerns and stress 
related to traveling.  He had a "harmonious" relationship 
with all of his facility members and enjoyed reading books 
and investing.  He gave a history of some early problems 
after discharge, but they diminished over time.  It was noted 
that he described a highly successful corporate career during 
which he served as an officer in national and international 
corporations without any difficulty on the job due to any of 
his symtoms.  He said that he worked independently as the 
head of an investment partnership after he retired in 1986.  
He denied having any significant confrontations with others 
since discharge from service.  

Objectively, the Veteran was observed to be well-groomed and 
neatly dressed with a euthymic mood and affect.  He denied 
having suicidal and homicidal ideation and his thought 
process was logical and goal-directed.  His insight and 
judgment were good and he was generally described as 
extremely pleasant.  The Axis I diagnosis was subclinical 
post traumatic stress disorder and a global assessment of 
functioning score of 69 was assigned.  The VA examiner said 
that the Veteran had relatively mild symtoms somewhat 
indicative of a diagnosis of post traumatic stress disorder 
although, based on current examination, the Veteran's symtoms 
did not cause a clinically significant impairment of social 
and occupational functioning.  The VA examiner noted the 
Veteran's significant combat experience and that he 
experienced difficulties readjusting to his experiences over 
time and said it was likely that, with his decrease in daily 
structure due to retirement, this may have led to an 
exacerbation or re-emergence of some of his symtoms.

The VA outpatient medical records, dated from June to 
September 2006, indicate that the Veteran was regularly seen 
for individual counseling sessions by a VA Mental Hygiene 
Clinic social worker.  In June 2006, he had episodes of 
anxiety managed without medications and, in July, his 
counselor speculated that the Veteran might be excessively 
drinking wine.  He was encouraged to speak with a physician 
about medications for anxiety.  In a later-dated July 2006 
session, the Veteran expressed shame for receiving service 
connection for his combat wounds that contributed to his 
refusal to discuss the matter of avoidance and denial of 
combat experiences.  It was noted that he avoided discussions 
regarding military service and did not acknowledge his 
military service to his close friends and facility.  It also 
was noted that he tended to intellectualize emotions. 

According to a July 2006 signed statement, the Veteran said 
he did not retire in 1986 but was "separated due to an 
inability to handle stress".  Since that time, he had not 
received compensation for any further work from any employer 
and did not work independently as the head of an investment 
partnership.

In an August 2006 letter, co-signed by the Veteran's VA 
Mental Hygiene Clinic  social worker and psychiatrist, it was 
noted that he was seen bi-monthly since March 2006.  He was 
described as a high functioning individual with a high 
education level that, at times, can obscure the severity of 
his symtoms.  It was noted that the Veteran attempted to 
control his post traumatic stress disorder symptoms for much 
of his adult life through avoidance and distraction, 
secondary to pride.  Because of pride and avoidance symtoms, 
he tended to minimize or even deny his symtoms despite their 
impact on his functioning.  It was noted that for years, the 
Veteran's work was a means to avoid symptoms and memories, 
and this defensive strategy was effective for awhile.  
However, the severity of the Veteran's symptoms led to 
increasing problems in dealing with pressures at work that, 
in turn, exacerbated his symtoms.  In 1986, due to increased 
anxiety that became more difficult for him to control, the 
Veteran was forced into early retirement by business 
partners.

It was further noted that the Veteran currently suffered from 
arousal symtoms, in the form of persistent anxiety and 
diminished sleep that he attempted to control through the use 
of over-the-counter medications, and daily consumption of 
wine.  He suffered from re-experiencing symtoms in the form 
of cued intrusive thoughts and occasional nightmares.  His 
most debilitating symtoms were those associated with 
avoidance.  He did not speak of the military to close friends 
or family members and avoided discussion and thoughts that 
triggered feelings and emotions related to military service.  
When pressed with questions, he intellectualized his combat 
trauma and severe wounding.  His attempt to numb his emotions 
left him feeling detached from friends and family members and 
this had a negative impact on his social functioning.

In summary, it was noted that the Veteran was a proud 
individual with post traumatic stress disorder.  He avoided 
thoughts and feelings associated with his combat experiences 
in the hope of controlling the symtoms.  Nevertheless, post 
traumatic stress disorder had a "significant impact on his 
social and occupational functioning and continues to 
interfere with his life".

September 2006 VA Mental Hygiene Clinic records indicate that 
the Veteran minimized his anger, tended to prevaricate, 
provided all-inclusive answers, and intellectualized his 
feelings.  He also experienced increased sleep disturbance.  
Chronic post traumatic stress disorder with difficulty 
discussing his feelings was noted.

According to a July 2007 VA Mental Hygiene Clinic record, the 
social worker who counseled the Veteran and co-signed the 
above-referenced statement, telephoned the Veteran about his 
interest in continuing treatment and did not hear back from 
him.  The Veteran's VA Mental Hygiene Clinic record was 
administratively closed.  

In light of the evidence above, the Board finds that, under 
the doctrine of reasonable doubt, the Veteran's post 
traumatic stress disorder warrants a 10 percent evaluation 
since February 24, 2006, but that a higher rating is not in 
order for any period during the appellate term.

In this respect, the Veteran's post traumatic stress disorder 
was noted to cause mild or transient symtoms that essentially 
decreased his work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
as noted in the August 2006 written statement from his VA 
treating Mental Hygiene Clinic  psychiatrist and counselor.  
The record also shows some evidence of symptomatology that 
would suggest a lower rating.  However, the Board finds that 
the evidence of record is in equipoise, and that a 10 percent 
rating from February 26, 2002, but not earlier, is in under 
the doctrine of reasonable doubt.  

The evidence of record, however, preponderates against a 
finding of entitlement to a 30 percent rating.  This is so 
because the record the record is not reflective of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  The Veteran has reported 
experiencing stress that totally disabled him and rendered 
him unable to work, but there is no objective evidence of 
such occupational and social impairment that caused 
occasional decrease in work efficiency and intermittent 
periods of inability to perform work tasks during the period 
from February 26, 2002.  

As well, while in March 2006, the Veteran said he took early 
retirement due to his stress caused by post traumatic stress 
disorder, in May 2006, he told the VA examiner that he worked 
independently after his 1986 retirement, although in July 
2006 he denied working independently after 1986.  Although, 
in May 2006, the VA examiner said that the Veteran did not 
experience avoidance symtoms, in August 2006 the VA Mental 
Hygiene Clinic psychiatrist said these were the Veteran's 
most significant symtoms.  However, there is no evidence of 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
such as to warrant a 30 percent rating under the current 
regulations.

As well, a 10 percent rating is not inconsistent with the 
global assessment of functioning scores of 65 and 69 assigned 
by the VA examiner and treating personnel, indicative of some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social and occupational functioning.  However, 
no objective clinical record demonstrates that the Veteran 
has moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the 
August 2006 statement from the VA social worker and 
psychiatrist indicate that the Veteran was forced into early 
retirement in 1986 by business partners due to increased 
anxiety that became more difficult for him to control, there 
is simply no current objective medical evidence of moderate 
post traumatic stress disorder symtoms.

Hence, a 30 percent rating since February 24, 2006 is not in 
order for post traumatic stress disorder.

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
post traumatic stress disorder and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Thus, referral for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

B. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders

In October 2004, the RO received the Veteran's formal 
application for a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  He reported that he was unable to work due right 
hand, left leg, and hearing disabilities that affected him 
full-time in approximately 1986 or 1987.  He said he last 
worked full-time in 1986, and became too disabled to work in 
December 1987.  The Veteran reported completing four years of 
college education, denied having any other education, and had 
work experience as a business executive.  He reported that he 
worked for Hubbell Incorporated from October 1972 to October 
1986.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are: a right 
hand wound with ulnar nerve damage and limitation of motion 
of the middle, ring, and little fingers, rated 40 percent 
disabling from March 30, 2001; residuals of a bullet wound to 
the left thigh, rated as 30 percent disabling from March 30, 
2001; post traumatic stress disorder, rated as 10 percent 
disabling from February 24, 2006; and a scalp scar and 
bilateral defective hearing, both assigned noncompensable 
ratings.  His combined evaluation is 60 percent from March 
30, 2001.  See 38 C.F.R. § 4.25.  The Veteran combined rating 
thus fails to satisfy the minimum percentage requirements for 
a total disability evaluation based on individual 
unemployability due to service connected disorders under 38 
C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Thus, the issue is whether his service-connected disabilities 
precluded him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In his oral and written statements, the Veteran has variously 
and vigorously argued that stress associated with post 
traumatic stress disorder, and his right hand disability, 
rendered him unable to work.

During his February 2006 and December 2008 personal hearings 
at the RO, the Veteran testified that he retired early due to 
stress.  In February 2006, he said that he was a corporate 
executive for many years and held increasingly responsible 
and lucrative positions.  He reported difficulty writing with 
his right hand (see hearing transcript at page 10).  He said 
that he left his last position essentially due to corporate 
politics when a new top boss came on board with his "own" 
people who were placed in senior positions and caused the 
Veteran to be passed over (Id. at 18).  After his retirement, 
the Veteran joined the Rotary, ultimately becoming president 
(apparently of a local chapter) (Id. at 22).  He blamed his 
unemployment on his long-standing disabilities and advancing 
age (Id. at 26-27).  

In a February 2006 signed statement, the Veteran said he was 
unable to find full employment after age 57 without a 
prospective employer being advised of his military 
disabilities.  He said no prospective employer would offer 
employment to a senior after learning that the senior was 
badly wounded and shot five times in service.  He said that 
his disabilities precluded finding or securing gainful 
employment, and key to this was that he was right-hand 
dominant with poor right hand circulation and limited 
sensitivity that limited his handwriting facility or facility 
to be exposed to heat, cold, or contact pressure.

During his December 2008 hearing, the Veteran said that he 
was less tolerant in reacting to business situations, that he 
over-reacted to stress, and was not employed since he retired 
(see hearing transcript at page 3).  He stated that his 
stress caused his early retirement (Id. at 10). 

With respect to whether the Veteran is unemployable due to 
his service-connected disabilities, the Board notes that 
during the period in question the Veteran was diagnosed with 
mild post traumatic stress disorder.  In March and May 2006, 
a VA Mental Hygiene Clinic psychiatrist and the VA examiner 
found little impairment due to post traumatic stress disorder 
symptoms although, in August 2006, the Mental Hygiene Clinic 
psychiatrist said that the post traumatic stress disorder had 
a significant impact on the Veteran's social and occupational 
functioning.  Nevertheless, no medical professional found the 
Veteran totally disabled due to post traumatic stress 
disorder.

In support of his claim, the Veteran also points to 2001 and 
2003 private medical records.

A May 24, 2001 private record from Dr. Robert D. Dresdner 
indicates that the Veteran's right hand disability resulted 
in some difficulty with activities such as using a computer 
keyboard and recreational activities such as golf.  In April 
2003, Dr. Protomastro indicated that the Veteran's right hand 
grip strength was about 70 percent of his left hand, and he 
had sensory deficits.  

In a July 2003 written statement, Dr. Dresdner summarized his 
review of medical reports provided by the Veteran, as to the 
right hand, left lower extremity and hearing loss 
disabilities.  A 40 percent permanent partial loss of 
function of the right hand was noted, and a  30 percent 
permanent impairment of the left lower extremity was 
sustained.  Moderately severe hearing loss was noted, 
bilaterally.

However, these records do little more than confirm the 
current severity of the Veteran's left thigh and right hand 
disabilities.  These private physicians did not conclude that 
the Veteran was rendered unable to work due to his service-
connected right hand, left lower extremity, and defective 
hearing disabilities.

During a September 2003 VA examination, the Veteran 
complained of decreased right hand strength and difficulty 
with fine motor movement, decreased sensation in the ulnar 
aspect of his right hand and on the fourth and fifth digits.  
He was unable to write with his right hand due to poor 
penmanship and had severe limitation of motion of his third 
digit.  The examiner diagnosed multiple metallic shrapnel 
fragments in the soft tissue of the Veteran's hand, and 
degenerative joint disease and changes of digit 3, 4, and 5 
suggestive of old trauma with ulnar nerve and hypothenar 
involvement.  A left thigh injury involving the quadriceps 
muscles and hamstring muscles with slight decrease in left 
leg strength was also noted.  

Significantly, VA outpatient records, dated from 2003 to 
2006, indicate that the Veteran continued to regularly 
exercise, including push-ups, calisthenics, leg lifts and sit 
ups.  Nonservice connected knee osteoarthritis limited his 
walking somewhat but he was able to do several miles.  In 
October 2003, it was noted that he inquired about a 
handicapped sticker but a physician determined that there was 
no reason for it.  In October 2005, he reported a slight 
decrease in hearing ability, but puretone testing revealed a 
stable mild to severe sensorineural hearing loss at 2000 
Hertz, and above, bilaterally, with excellent word 
recognition.  

An October 2006 VA clinical record reflects that the Veteran 
complained of right finger soreness where he was wounded but, 
otherwise, said he felt healthy.  Objectively, his right 
middle finger was positive for osteoarthritis and deformity 
of the proximal interphalangeal.  The assessment was finger 
osteoarthritis.  The examiner planned to review results of an 
x-ray and noted that the Veteran indicated he would call if 
it worsened.  The examiner speculated that the Veteran could 
be referred to a bone and joint center as the right hand 
disability seemed to be affecting his life significantly.  
The x-ray taken at the time showed a deformity of the 
proximal interphalangeal of the 3rd and 4th fingers, with 
shrapnel in the 4th and 5th metacarpals and wrist.  The 
results were provided in a letter to the Veteran.  However, 
there is no indication of any further contact with the 
Veteran regarding his right finger disability.

Thus, it is clear that the post traumatic stress disorder, 
right hand, left thigh, bilateral hearing, and scalp scar 
disabilities alone do not preclude the Veteran from working.  
Indeed, none of the medical records indicates that the 
Veteran's post traumatic stress disorder, right hand, and 
left thigh disabilities, alone or in combination, render him 
unemployable.

Notably, the Veteran has not provided any specific 
documentation from any employer to support his contention 
that his post traumatic stress disorder, right hand, and left 
thigh disabilities affected his ability to work since the 
date of his claim, e.g., employers' statements, sick leave 
records, wage statements. 

Therefore, the Veteran's service connected disorders, by 
themselves, are not of such severity as to render the Veteran 
unemployable.  

The preponderance of the objective and competent medical 
evidence of record against the Veteran's claim.

The claim is denied.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

A 10 percent rating, but no higher, for post traumatic stress 
disorder from February 24, 2006, but not earlier, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


